Name: Commission Regulation (EEC) No 978/85 of 16 April 1985 adopting exceptional support measures for the market in pigmeat and amending Regulation (EEC) No 772/85 in respect of the final date for the lodging of applications for private storage aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 105/6 17. 4. 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 978/85 of 16 April 1985 adopting exceptional support measures for the market in pigmeat and amending Regulation (EEC) No 772/85 in respect of the final date for the lodging of appli ­ cations for private storage aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas, because of the present health situation in the breeding sector in Belgium, exceptional support measures for the market in pigmeat have been laid down in respect of that Member State by Commission Regulations (EEC) No 686/85 (3) and (EEC) No 772/85 (4), as amended by Regulation (EEC) No 890/85 0 5 Whereas the health situation in Belgium has now improved and the restrictive measures on trade in pigmeat and pigmeat-based products can be relaxed ; whereas the exceptional support measures for the Belgium market should, following this improvement, be made applicable only in the infection zone com ­ prising the communes of Tielt, Pittem, Meulebeke, Ardooie, Ingelmunster, Lendelede, Izegem, Roeselaere, Ledegem, Moorslede, Staden, Hooglede, Zonnebeke, Poelkapelle, Lichtervelde , Zwevezele and a radius of three kilometres around the sites of the two locations of the disease's occurrence in the communes of Reninge and Ichtegem ; Whereas it is therefore appropriate to fix, for the infec ­ tion zone, specific private storage aid for certain sensi ­ tive products in accordance with the detailed imple ­ menting rules for the granting of private storage aid in the pigmeat sector adopted by Commission Regulation (EEC) No 1092/80 (*), as last amended by Regulation (EEC) No 201 /85 Q ; whereas to ensure effective action the time limit for placing in storage specified in Article 3 ( 1 ) (b) of that Regulation should be brought forward and provision should be made for the aid to be prefinanced when the placing in storage has been completed ; whereas this will require the introduction of derogations from the provisions of Articles 5 (1 ) and 6 (3) of the Regulation ; Whereas, however, it is not yet certain that the outbreak of African swine fever in Belgium has been contained ; whereas there is still a risk that the pigmeat in storage will fetch much lower prices than normal, with a serious effect in the incomes of the producers concerned ; whereas the financial risk to operators taking part in the private storage aid scheme should therefore be limited by providing for the taking over by the Belgian intervention agency of meat which is likely to be affected by the epizootic, so that there will be a sufficient guarantee that producers will receive a fair price ; Whereas a buying-in price should be fixed at which the meat is to be taken over by the intervention agency ; whereas that price should be based on the market price recorded in Belgium within the meaning of Council Regulation (EEC) No 43/81 of 1 January 1981 establishing a list of representative markets for pigmeat in the Community (8) and should take account of the actual quality of pigmeat carcases sold on the Belgian market, the price being derived from those for grade II carcases within the meaning of the Commu ­ nity scale for grading pig carcases laid down in Council Regulation (EEC) No 2760/75 (') ; Whereas, in cases where the meat is taken over by the intervention agency for the purposes of further proces ­ sing, the financial risk to operators should no longer be covered in respect of aids which were fixed earlier for that purpose ; whereas accordingly provision should be made for reducing the aid where the meat is bought in ; Whereas the measures laid down in this Regulation will replace those adopted by Regulation (EEC) No 772/85 ; whereas, therefore, the final date for the lodging of applications for aid under that Regulation should be brought forward and the time limit for placing in storage should also be brought forward and made identical with that specified in this Regulation ; (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . 0 OJ No L 75, 16 . 3 . 1985, p. 12. (4) OJ No L 86, 27 . 3 . 1985, p. 20 . 0 OJ No L 96, 3 . 4 . 1985, p. 17 . ( «) OJ No L 114, 3 . 5 . 1980, p. 22. o OJ No L 23, 26 . 1 . 1985, p. 19 . (8) OJ No L 3 , 1 . 1 . 1981 , p . 15 . 0 OJ No L 282, 1 . 11 . 1975, p . 10. 17. 4. 85 Official Journal of the European Communities No L 105/7 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 5 By way of derogation from Article 5 ( 1 ) of Regulation (EEC) No 1092/80, the security shall be 100 % of the amounts of aid set out in the Annex. HAS ADOPTED THIS REGULATION : Article 6 By way of derogation from Article 6 (3) of Regulation (EEC) No 1092/80, the intervention agency, shall, on application by the party concerned, make an advance payment of 80 % of the aid once the products have been placed in storage in accordance with the storage contract. Article 1 1 . As from 18 April until 26 April 1985 applica ­ tions for private storage aid in the pigmeat sector may be made to the Belgian intervention agency in accor ­ dance with the provisions of Regulation (EEC) No 1092/80 and of this Regulation. Only products coming from pigs reared and slaugh ­ tered in the infection zone can be eligible for the aid. The list of products which qualify for aid and the rele ­ vant amounts are set out in the Annex hereto. 2 . If the period of storage is extended or curtailed, the amount of aid shall be adjusted accordingly. The amounts of the supplements per month and the deductions per day are set out in colums 7 and 8 of the Annex. Article 7 1 . Where, following a decision by the national health authorities, meat cannot be released for consumption until it has undergone sufficient heat treatmet to prevent any further spread of the epizootic or where it must be destroyed because of the risk of the latter, the Belgian intervention agency shall, at the request of the party concerned, buy in the products offered- to it. In such cases the buying-in price for carcases shall be the grade II market price in Belgium within the meaning of Council Regulations (EEC) No 2760/75 and (EEC) No 43/81 recorded during the week in which the contract was concluded, plus 10 % . In the case of other products, the buying-in price shall be determined on the basis of the carcase price, using the coefficients referred to in Article 10 (4) of Regulation (EEC) No 2759/75. However, the buying-in price shall be reduced by an amount corresponding to 30 % of the final amount of aid granted to the storer. 2 . Where buying in takes place, the period covered by the storage contract shall expire on the day which precedes buying in. Article 2 The minimum quantities per contract and per product shall be as follows : (a) 10 tonnes for carcases and half carcases ; (b) 5 tonnes for all the other products. Article 3 By way of derogation from Article 3 ( 1 ) (b) of Regula ­ tion (EEC) No 1092/80 placing in storage must be carried out within 1 4 days of the date of conclusion of the contract. Article 8 In Article 1 ( 1 ) of Regulation (EEC) No 772/85, '26 April 1985' is replaced by *17 April 1985'. In accor ­ dance with Article 3 above, placing in storage must be carried out within 14 days of the date of conclusion of the contract.Article 4 The storage contract must impose, in addition to the obligations specified in Article 3 (2) (d) of Regulation (EEC) No 1092/80 , an obligation to indicate on each batch placed in storage the name or names of the producers) who supplied the pigs the meat of which is covered by the contract. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 105/8 Official Journal of the European Communities 17. 4. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1985 . For the Commission Frans ANDRIESSEN Vice-President ANNEX (ECU/tonne) CCT heading No Products in respect of which aid is granted Amount of the aid for a storage period of Supplement or deduction 4 months 5 months 6 months 7 months per month per day 1 2 3 4 5 6 7 8 ex 02.01 A III a) 1 ex 02.01 A III a) 2 ex 02.01 A III a) 3 ex 02.01 A III a) 4 ex 02.01 A III a) 5 ex 02.01 A III a) 6 aa) ex 02.01 A III a) 6 ex 02.01 A III a) 6 aa) Whole carcases or half carcases without the head, flare fat, kidneys, forefeet, tail , diaphragm and spinal cord, fresh or chilled (') Legs, fresh or chilled Fore-ends or shoulders, fresh or chilled Loins, with or without collar, collars, fresh or chilled (2) Bellies, whole or trimmed by rectangular cut, fresh or chilled Bellies, whole or trimmed by rectangular cut, without rind and ribs, fresh or chilled Cuts corresponding to 'middles', with or without rind, fat or bones, fresh or chilled 0 Legs, fore-ends, shoulders, loins with or without collar or collars, boned, fresh or chilled (4) 522 628 628 628 326 326 480 628 553 663 663 663 353 353 509 663 584 698 698 698 380 380 538 698 615 733 733 733 407 407 567 733 31 35 35 35 27 27 29 35 1,03 1,17 1,17 1,17 0,90 0,90 0,97 1,17 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for half carcases presented as Wiltshire sides, i.e. without the head, feet, tail, flare fat, kidneys, tenderloin, bone blade, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth. (3) Same presentation as for products falling within subheading 02.06 B I a) 2. (4) Loins and collars falling within subheading ex 02.01 A III a) 6 aa) may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . The minimum quantity of 5 tonnes refers to all products .